ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on March 22, 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Reasons for Allowance
Claims 1 - 21 are allowed in light of the Applicant's response filed on June 24, 2022. 
The following is an Examiner’s statement of reasons for allowance: Applicant has amended independent claims to incorporate detailed subject matter of the vehicular camera monitoring system. 
The closest prior art Kunze (US 2017/0153457 A1), Pan et al. (US 2018/0191954 A1) and Pomerleau et al. (US 2008/0304705 A1) do not disclose the claimed element, “wherein the displayed video images are representative of a first portion of the fields of view of the pair of rearward viewing cameras; and wherein, responsive to determining, via image processing at the ECU of image data captured by the driver-monitoring camera, that the driver's head has changed position, the stereographic video display screen displays adjusted video images representative of a second portion of the fields of view of the pair of rearward viewing cameras different from the first portion”. Therefore, the prior art references taken either alone or in combination fails to anticipate or fairly suggest the limitations of the independent claims. While a vehicular camera monitoring system was known at the time of the invention, Applicant's very specific claimed structure is considered patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian T. Pendleton, can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Torgerson/Primary Examiner, Art Unit 2425